Case 1:18-cv-01382-ER Document 33 Filed 12/19/18 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CLAUDIO NAVARRO ZAVALA,

Individually and on behalf of other similarly situaterl,
Case No: l:lB-CV-0l382 (ER)

Plaintiff,

-against-

TRECE CORP. (d/b/a TRECE MEXICAN RESTAURANT),
54 EAST ENTERTAINMENT INC. (d/b/a Trece Mexican
Restaurant), 54 EAST ENTERTAINMENT MGT INC.
(d/b/a Trece Mexican Restaurant), AESOOK CHOI and
JOEL LIM,

Defendants.
X

 

STIPULATION AND ORDER OF SUBSTITUTION OF COUNSEL

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned and
pursuant to Local Civil Rule l.4, that the law firm of Morrison Tenenbaum PLLC is substituted in
place of the Law Off1ces of T. Stephen Song, P.C. and the law firm of Kim & Bae, P.C. as counsel
of record for the defendants in the above-captioned action. A supporting affidavit is attached hereto
pursuant to Local Civil Rule l.4.

PLEASE TAKE NOTICE that all pleadings, notices of hearing and other filings in this
matter should be served upon the following incoming counsel:

Lawrence F. Morrison, Esq.
MORRISON-TENENBAUM PLLC
87 Walker Street, Fl. 2
New York, NY 10013
Te|.: 212-620-0938
Fax: 646-998-1972

lmorrison@m-t~law.com

[Signature page follows]

Case 1:18-cv-01382-ER Document 33 Filed 12/19/18 Page 2 of 6

Dated: December 19, 2018

 
 

Law Offices of T. Stephen Song, P.C MORRISON-TENENBAUM PLLC
I.. , _____________ M lBy__W;~;~*'“*_""'?~~`w
Furz ' Ramin. Esq. Lawrence F. Morrison, Esq.

154-08 Northern Blvd, ZG 87 Walker Street, Fl. 2

Flushing, NY 11354 New York, New York 10013

Tel: (718) 321-0770 Tel: (212) 620-0938

Outgoing Attorneys for Incomz'ng Attorneys for

Defendants Defendants

SO ORDERED

 

Case 1:18-cv-01382-ER Document 33 Filed 12/19/18 Page 3 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CLAUDIO NAVARRO ZAVALA,
Individually and on behalf of other similarly situated,
Case No: 1:18-CV-01382 (ER)

Plaintiff,

-against-

TRECE CORP. (d/b/a TRECE MEXICAN RESTAURANT),
54 EAST ENTERTAINMENT INC. (d/b/a Trece Mexican
Restaurant), 54 EAST ENTERTAINMENT MGT INC.
(d/b/a Trece Mexican Restaurant), AESOOK CHOI and
JOEL LIM,

Defendants.
X

 

DECLARATION PURSUANT TO LOCAL CIVIL RULE 1.4

Lawrence Morrison declares as follows:

l. I am an attorney admitted to practice before the courts of the State of New York
and the United States District Court of the Southern District of New York, I am a partner With the
law firm Morrison Tenenbaum PLLC. (“MTLAW”).

2. I respectfully submit this declaration, pursuant to Local Civil Rule 1.4 of the United
States District Courts for the Southern and Eastern Districts of New York, in support of the
stipulation and order substituting Morrison-Tenenbaum for the Law offices of Stephen Song, P.C.
(“T. Song”) and Kim & Bae P.C. (“K&B”) as counsel of record for TRECE CORP. (d/b/a TRECE
MEXICAN RESTAURANT), 54 EAST ENTERTAINMENT INC. (d/b/a Trece Mexican
Restaurant), 54 EAST ENTERTAINMENT MGT INC. (d/b/a Trece Mexican Restaurant),
AESOOK CHOI and JOEL LIM, the defendants in the above-captioned action (collectively

“Trece”).

Case 1:18-cv-01382-ER Document 33 Filed 12/19/18 Page 4 of 6

3. Trece requested that MTLAW represent them in this action and have consented to
the Withdrawal of T. Song and K&B.

4. l respectfully submit that the substitution of counsel Will not unnecessarily delay
this action or prejudice any party, and therefore respectfully request that the Court approve the

Stipulation and Order of Substitution of Counsel submitted herewith.

Pursuant to 28 U.S.C. § 1746, I certify under penalty of perjury that the foregoing is true

and correct.

Dated: New York, New York
December ll, 2018

MORRISO TENENBAUM PLLC
By: f "

Lawrence Morrison, Esq.

87 Walker Street, Second Floor
New York, NY 10013

Tel.: (212) 620-0938

lncoming Atlomeys for Defena'ants

 

Case 1:18-cv-01382-ER Document 33 Filed 12/19/18 Page 5 of 6

L".\"ITF.D STATES DlSTRl("l` (`Ol RT
SOL`THER.\` DISTRICT OF .\'E\\` \~()RK

 

CL.~\|.'DIO .\.-\\`,\RRO Z.~\\`.\l..-\.
lru!i\'iduall_\h and on behalf of other similar{_v simat¢'d.
(`ase \n: l:l!l»(`\`~(ll}ll! (ER)
Plaintiff.

-against-

TRECE CORP. (db'a TRECE .\lEXlC.-\.\` RESTAl'R.-\Nl`).
54 EAST ENTERTAINMENT l.\`C. (d'b/a Trece .\|e.\ican
Restaurant), 54 EAST ENTERTAINMENT .\lGT l.\'(`.
(d/b.a Trece Mexican Restaurant). AESOOK CHOl and
JOEL LI.\L

Defendants.

 

.\

AFI-'H)AVIT PL'KSUA.\T TO LOCAL Cl\'ll. RULE 1.4
X

Joel Lim declares as follows:

l. I am an individual defendant and a principal of Tnece Corp.. defendant in the above-
captioned matter, and as such am fully familiar with the statements contained herein.

2. I respecthin submit this aHidavit, pursuant to Local Civil Rule 1.4 of the United
States District Courts for the Southern and Eastern Districts of New York. in support ot` thc
stipulation and order substituting Morrison Tenenbaum PLLC (“M'I`LAW") for the Law Of`t`lccs
of T. Stephen Song, P.C. (“T. Song”) and Kim & Bae P.C. ("K&B"). as counsel of record for

Trece Corp.

3. I have requested that MTLAW represent Trece Corp. and l have consented to the
withdrawal of T. Song and K&B.
4. I respectfully submit that the substitution of counsel will not unnecessarily delay

this action or prejudice any party, and therefore respectfully request that the Court approve the

Stipulation and Order of Substitution ofCounsel submitted herewith

Case 1:18-cv-Ol382-ER Document 33 Filed 12/19/18 Page 6 of 6

Pursuant to 28 U.S.C. § 1746, l certify under penalty of perjury that the foregoing is true

and correct

Dated: New York. New York
December 11, 2018

Sworn to before me this/ day of
Decembe 2018

 

NOt t .
LAWRENCE F. MoRR\SoN

Notary Public. State of New York
Registration #02M06059654
Qua\if`\ed ln New York County

Commission Expires July 28, 2019

   
   
     
     

Trece Corp.

Bv.- M*\/

Name: JQZ:L L-/M

Title: //;QWA// 4 :‘ ;,p¢/

